Citation Nr: 1409346	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability of the right lower extremity, to include manifestation in the foot, hip, and knee, to include as secondary to a service-connected left knee disorder (arthritis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case has been before the Board on a previous occasion, and was remanded in August 2011 for evidentiary development.  

The Veteran appeared at a Travel Board hearing in August 2011, and a transcript is of record.  

The entire claims file, to include the electronic portion, was reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board on a previous occasion, and in a remand order dated in September 2012, it was ordered that a new, comprehensive VA orthopedic examination be afforded to address the etiology of a claimed right lower extremity disorder.  To that extent, the examiner was to review the claims file and conduct an objective examination of the Veteran, and was to opine as to if it was at least as likely as not that the Veteran experienced a right lower extremity disability, and if so, if such a disability, with various manifestations in the knee, hip, and foot, was causally related to active service or, alternatively, was caused or aggravated beyond the natural progression of the disease process by a service-connected left knee disorder (arthritis).  

The examination afforded to address these questions was done in December 2012.  A physician's assistant (PA) conducted the examination, and did address the right foot, hip, and knee in coming to his conclusions.  Unfortunately, for reasons discussed below, the Board must conclude that the examination report is inadequate to resolve the issue on appeal, and that a remedial examination is necessary so as to comply with the mandates of the Board's earlier directive.  

Essentially, it is noted at the outset that an examination report is probative only when it is well-rationalized (that is, when sound reasoning exists for the conclusions and it is not just based off of a simple review of the claims file).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The returned December 2012 examination, unfortunately, is rather cursory in its assessment of the etiology of the Veteran's right lower extremity disorder.  Indeed, with respect to direct causation, the examiner simply noted that the Veteran's chondromalacia of the right knee and Haglund's deformity of the foot were not documented in the service treatment records, and thus, did not originate in service.  The mere lack of documentation in the service records, in itself, is not a sufficient basis for a rationale.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The examiner noted a complaint of right knee pain in service, but did not discuss a potential relationship between that pain and a current knee disability other than to say that there was no disability documented on the separation examination report, and thus, it is inadequate to address the question posed on appeal.

As regards the hip, the examiner ascertained that no hip disorder was present, then stated that there was radiation of pain into the hip which, he noted, might potentially be related to nerve problems or to a low back disorder.  With respect to aggravation, the examiner concluded, with respect to all parts of the right lower extremity, that there was no evidence of aggravation between the left knee and the right hip, knee, and foot manifestations.  No explanation as to why that was the case was offered, and hence, it too is inadequate to address the issue on appeal.  

The examiner's opinion with respect to secondary causation seems to be more adequate; however, it was specifically asked by the Board that direct causation and secondary aggravation be addressed in the new examination.  While, ostensibly, the PA did address both of these theories of entitlement, as noted, there was minimal to no rationale associated with those conclusions.  Essentially, the examiner concluded that there was no nexus to service as due to a lack of documentation of a right lower extremity disorder at service separation (pursuant to the service treatment records), and no opinion as to why aggravation was not present was supplied.  Thus, while the examination partially addressed the Board's questions, it did not do so in the entirety.  Further, the examiner suggested potential neurological involvement and low back involvement with respect to hip pain; however, no opinion as to why that was the case (or, indeed, as to if there was potentially neurological involvement as due to manifestations associated with the service-connected left knee) was offered.  

In this regard, the Board notes that Veterans, as matter of law, are entitled to compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes a duty to afford an examination, it is inferred that such an examination must be adequate for rating purposes.  Thus, when an inadequate examination report was returned in this case, it did not meet the mandates of the Board's prior remand, and a new examination must be afforded.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA examination with a physician (Doctor of Medicine or Doctor of Osteopathic Medicine) for the purposes of determining the etiology of any currently present right lower extremity disorder, to include manifestations in the foot, hip, and knee, to include chondromalacia, Haglund's deformity, and any neurological disability.  In this regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any current right lower extremity disorder had causal origins in service or manifested within a year of service separation.  Alternatively, the examiner must also address whether any current right lower extremity disorder was caused or aggravated (that is, permanently increased in severity beyond the natural progression of the disease process) by service-connected arthritis in the left knee.  The examiner should provide a rationale for all opinions reached in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should it remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


